Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending.
Claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments filed 10-18-21, have been fully considered and are persuasive.  The rejections have been withdrawn. 



Allowable Subject Matter

The reason for allowance of claim 1 is that the closest prior art of record (Marino), alone or in combination fails to tracking a plurality of user data by performing image recognition using a convolutional neural network and feature identification on the image that was recognized using a mel-frequency cepstral coefficient feature extraction method, and further performing speech recognition to identify an utterance of the user using the mel-frequency cepstral coefficient feature extraction method; storing the tracked plurality of user data in a tracked user database; and optimizing an 
The reasons for allowance for claims 8 and 15 are similar since the claimed subject matter is similar.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119